DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s provision of a verified translation of the foreign priority document JP 2018-150146 to perfect priority and the arguments presented has overcome the rejection of claims 1-16 as being unpatentable over Hatakeyama as presented din the previous Office Action. Therefore, the Examiner has withdrawn the rejection in this present action. However, upon further consideration, and based on references cited in the IDS dated 03/25/2021, a new ground(s) of rejection is made in view of Kobayashi US 2008/153030.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2008/153030; IDS, 03/25/2021).
Kobayashi is directed to a positive resist composition and patterning process. As to claim 1 Kobayashi discloses a chemically amplified resist composition (0054-0058) comprising a quencher (onium salt C, Para, 0058) containing an ammonium salt of a carboxylic acid having an iodized or brominated aromatic ring (Para, 0058, Formula 4 (Para, 0064), Formula 7 (Para, 0067) and an acid generator (B, Para, 0057; Formula (2). As to claim 2 Kobayashi discloses an ammonium salt having the formula (1) or (2). Kobayashi discloses in the onium salt the cation is an ammonium (Para, 0064, Formula 4) and the anion is R112-COO-; Para, 0067; Formula 7). 112 represents a C1-20 linear, branched, or cyclic alkyl, alkenyl, aralkyl, or aryl group that may optionally contain an ether group, an ester group, or a carbonyl group where a hydrogen atom or hydrogen atoms of the alkyl, alkenyl, aralkyl, or aryl group may be substituted with a halogen atom, a hydroxy group, a carboxy group, an amino group, or a cyano group. (Para, 0067). 
As to claim 3 Kobayashi discloses a resist composition wherein the acid generator is capable of generating sulfonic acid, imidic acid or methide acid. (Para, 0057). Kobayashi discloses the photoacid generator component (B) of the positive resist composition generates sulfonic acid. (Para, 0057). 
As to claim 4 Kobayashi discloses a resist comprising of claim 1, further comprises a base polymer (A). (Para, 0056). Kobayashi discloses the positive photoresist composition comprises a resin component comprising a repeating unit. (Para, 0056). 
As to claim 8 Kobayashi discloses a resist composition of claim 4 wherein the base polymer comprises recurring units having the formula (a1) or recurring units having the formula (A2) wherein RA is each independently hydrogen or methyl, R21 and R22 are each independent an acid labile group, Y1 is a single bond, phenylene, naphthylene or C1-12 linking group containing an ester bond and/or lactone ring, and Y2 is a single bond or ester bond. (Para, 0103-0108). Kobayashi discloses the resin component (A) of the resist composition may comprises one or more repeating units selected from those represented by general formulas (12), (13), (14) and (15). (Para, 0103). Kobayashi discloses R001 in each of formula(s) (12-15) independently represent a hydrogen atom, a methyl group or a trifluoromethyl group. (Para 0104). Kobayashi also discloses that R15 (formula 15) represents and acid labile group which is deprotected by acid generated from the photoacid generator (B). (Para, 0108). 
As to claim 9 Kobayashi discloses the resist composition is a positive resist composition. (Para, 0055). 
As to claim 10 Kobayashi discloses the resist composition of claim 4 wherein the base polymer is an acid labile group-free polymer. Kobayashi discloses that R12 can be a hydrogen atom or a monovalent hydrocarbon group, R13 can be a C3-15 monovalent hydrocarbon group, and R14 can be a C7-15 polycyclic hydrocarbon group or an alkyl group comprising a C7-15 polycyclic-hydrocarbon group. (Para, 0103-0107). 
As to claim 12 Kobayashi discloses the resist composition of claim 1, further comprising an organic solvent. (D; Para, 0302-0303). 
As to claim 13 Kobayashi discloses the resist composition of claim 1, further comprising a surfactant. (F; Para, 0302, 0340-0341). 
As to claim 14 Kobayashi discloses a pattern forming process comprising the steps of coating the resist composition of claim 1 onto a substrate, baking exposing the resulting film to high-energy radiation and developing the exposed resist film in a developer. (Para, 0402-0403). 
As to claim 15 Kobayashi discloses the process of claim 14 wherein the high-energy radiation is ArF excimer laser of wavelength 193nm or KrF excimer laser of wavelength 248nm.  (Para, 0403). 
Therefore, claims 1-4, 8-10, 12-15 are anticipated by the disclosures of Kobayashi. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claims 1-4, 8-10, 12-15 above, and further in view of Chandhok.
The disclosures of Kobayashi fail to teach and/or suggest the limitation of claim 11 where the resist composition of claim 10 is a chemically amplified negative resist composition. However, the disclosures of Kobayashi further in view of the disclosures of Chandhok provide such teachings. 
As to claim 11 Chandhok discloses the resist composition of claim 10 which is a chemically amplified negative resist composition. Chandhok discloses in the manufacture of semiconductor integrated circuits photoresist film is formed over a wafer and it may be irradiated so that some regions of the photoresist film are either harder or easier to dissolve in aqueous base developer. (Para, 0002). 
As to claim 16 Chandhok discloses the process of claim 14 wherein the high-energy radiation is EB or EUV of wavelength 3 to 15nm. Chandhok discloses an advanced photolithography technology is EUV which uses short radiation between 1nm to 40nm to carry out projection imaging. (Para, 0004). Chandhok discloses it is more typically carried out in the wavelength region of 13.5nm. (Para, 0004). Chandhok also discloses chemically amplified photoresist films which are developable in an aqueous base solution may exposed using EUV and this is improved by including a LAM material to prevent absorption of out of band radiation during the EUV exposure. (Para, 0018). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the disclosures of Kobayashi in view of the disclosures of Chandhok because Chandhok discloses advanced photolithography methods . 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Kobayashi and/or Chandhok as discussed above fail to teach and/or suggest the limitations of claims 5-6. Moreover, the prior art fails to provide other relevant disclosures which are properly combinable with Kobayashi and/or Chandhok to cure the deficiencies of teaching claims 5-6. Claim 7 depends directly from claim 6. Therefore claims 5-7 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899